Citation Nr: 0114173	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  00-22 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
hypertension and, if so, whether all the evidence both old 
and new warrants the grant of service connection.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
arteriosclerotic heart disease (ASHD) and, if so, whether all 
the evidence both old and new warrants the grant of service 
connection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from June 1943 to October 
1943.  

The claims currently before the Board of Veterans' Appeals 
(Board) arise from an August 1997 rating decision by the 
Department of Veterans Appeals (VA) Chicago, Illinois, 
Regional Office (RO).


FINDINGS OF FACT

1.  The RO denied the veteran's claim of entitlement to 
service connection for hypertension in March 1948.  

2.  The veteran did not perfect an appeal in the requisite 
time period; therefore, the March 1948 RO rating action 
constitutes the last final disallowance of the veteran's 
claim.

3.  The evidence received since March 1948, by itself and in 
connection with evidence previously assembled, is not so 
significant that it must be considered to decide fairly the 
merits of the veteran's previously disallowed claim for 
entitlement to service connection for hypertension.

4.  The RO denied the veteran's claim of entitlement to 
service connection for arteriosclerotic heart disease (ASHD) 
in January 1982.  

5.  The veteran did not perfect an appeal in the requisite 
time period; therefore, the January 1982 RO rating action 
constitutes the last final disallowance of the veteran's 
claim.

6.  The evidence received since January 1982, by itself and 
in connection with evidence previously assembled, is not so 
significant that it must be considered to decide fairly the 
merits of the veteran's previously disallowed claim for 
entitlement to service connection for ASHD.


CONCLUSIONS OF LAW

1.  The RO's March 1948 decision denying entitlement to 
service connection for hypertension is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2000).

2.  The evidence received subsequently to the RO's March 1948 
denial is not new and material; thus, the requirements to 
reopen the claim of entitlement to service connection for 
hypertension have not been met.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2000).

3.  The RO's January 1982 decision denying entitlement to 
service connection for arteriosclerotic heart disease (ASHD) 
is final.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (2000).

4.  The evidence received subsequently to the RO's January 
1982 denial is not new and material; thus, the requirements 
to reopen the claim of entitlement to service connection for 
ASHD have not been met.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

These issues involve the question of whether the veteran has 
submitted new and material evidence sufficient to reopen his 
claims for entitlement to service connection for the 
disorders listed on the title page of this decision.  

Prior, unappealed RO decisions are final and may not be 
reopened absent the submission of new and material evidence 
warranting revision of the previous decision.  38 U.S.C.A. §§ 
5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.156(a), 3.160(d), 
20.200, 20.302 (2000).  Where a final RO decision existed on 
a claim, that claim may not be thereafter reopened and 
allowed, and a claim based upon the same factual basis may 
not be considered by the Board.  38 U.S.C.A § 7104(b) (West 
1991).  The exception is that if new and material evidence is 
presented or secured with respect to the claim, the Secretary 
shall reopen the claim and review the former disposition.  
See 38 U.S.C. §§ 5108, 7104 (West 1991).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has specifically held that the Board may not consider a 
previously and finally disallowed claim unless new and 
material evidence is presented, and that before the Board may 
reopen such a claim, it must so find.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).

Pursuant to the holding of the Federal Circuit in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), the legal hurdle 
adopted by the United States Court of Appeals for Veterans 
Claims (Court) in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), and related cases, see e.g. Sklar v. Brown, 5 Vet. 
App. 140, 145 (1993), Robinette v. Brown, 8 Vet. App. 69 
(1995) and Evans v. Brown, 9 Vet. App. 273 (1996), that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.  Thus, the 
Federal Circuit held in Hodge that the legal standard that 
remains valid was that contemplated under 38 C.F.R. § 
3.156(a) that requires that in order for new evidence to be 
material, the new evidence should "bear[ ] directly and 
substantially upon the specific matter under consideration . 
. . [and must be] so significant that it must be considered 
in order to fairly decide the merits of the claim."

Accordingly, the Board will consider whether new and material 
evidence has been submitted in accord with the holding in 
Hodge, supra.  No prejudice to the veteran is exercised by 
the Board's appellate disposition herein because the more 
flexible Hodge standard accords the appellant a less 
stringent "new and material" evidence threshold to 
overcome.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also Fossie v. West, 12 Vet. App. 1 (1998).

The Board further observes that the Court has provided 
instruction in determining which evidence is to be considered 
as newly presented for purposes of deciding whether to reopen 
a claim.  In Evans, supra, the Court explained that in order 
to reopen a previously and finally disallowed claim (whether 
decided by the Board or an RO), there must be new and 
material evidence presented or secured since the time that 
the claim was finally disallowed on any basis, not only since 
the time that the claim was last disallowed on the merits.

A three pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. 
§ 3.156(a) (2000).  First, it must be determined whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Second, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made.  
Finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See Hodge, 
supra, at 1359.  New evidence, submitted to reopen a claim, 
will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If all three tests 
are satisfied, the claim must be reopened.  Hodge, supra.

Once an RO decision becomes final under 38 U.S.C.A. 
§ 7105(d)(3) (West 1991), absent the submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by the VA.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000); Suttman v. Brown, 5 Vet. App. 
127, 135 (1993).  The evidence that must be considered in 
determining whether there is a basis for reopening this claim 
is that evidence added to the record since the March 1948 
rating decision, the last disposition in which the 
appellant's claim was finally disallowed on any basis.  See 
Evans, supra, at 285 (1996).

The Board also points out that service connection may be 
established for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 1991).  Generally, to establish service 
connection there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Heuer v. 
Brown, 7 Vet. App. 379 (1995); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  Positive medical evidence of a nexus may be 
rebutted, in an appropriate case, by medical evidence that 
demonstrates the significance of a lack of continuity of 
symptomatology.  Rose v. West, 11 Vet. App. 169, 171-72 
(1998).  

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000).

In addition, service connection may also be granted for a 
chronic disease, i. e., hypertension and ASHD, which is 
manifested to a degree of 10 percent disabling within one 
year following the veteran's release from active duty.  38 
U.S.C.A. § 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (2000).

Additionally, the Court has held that a claimant is entitled 
to service connection on a secondary basis when it is shown 
that the claimant's service-connected disability aggravates a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App.  
439 (1995).  The Court stated that, pursuant to 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 3.310(a), when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.

Hypertension

The record shows that in a March 1948 rating decision the RO 
initially denied the veteran's claim for service connection 
for hypertension.  The RO essentially indicated that the 
veteran's "hypertension, arterial," was within normal 
limits.  The Board notes, parenthetically, that of record at 
the time of the March 1948 rating decision is shown to have 
been a VA examination report dated in January 1948 which 
includes a diagnosis of arterial hypertension, cause 
undetermined.  The veteran was notified of this determination 
and of his procedural and appellate rights by VA letter dated 
in March 1948; the letter also informed the veteran that his 
high blood pressure was neither incurred in or aggravated by 
service.  However, he did not perfect an appeal of the RO's 
denial in a timely manner.  Therefore, the March 1948 rating 
decision is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.302 (2000).  The veteran sought to reopen his claim in 
April 1996.  See VA Form 9, Appeal to Board of Veterans' 
Appeals.  The RO, by means of a rating decision dated in 
August 1997, determined that new and material evidence had 
not been presented to reopen the veteran's claim for service 
connection for hypertension.  The RO found that the evidence 
which had been submitted essentially duplicated evidence 
which had previously been considered, and was therefore 
merely cumulative.  The RO also found that the evidence 
failed to show that hypertension either resulted from or was 
aggravated by the veteran's service-connected rheumatic heart 
disease, or that it was manifested either during his period 
of service or within one year following the veteran's service 
separation.  The veteran perfected a timely appeal to the 
RO's August 1997 decision.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.302 (2000).  

Evidence of Record Prior to March 1948

Review of the veteran's service medical records shows that on 
examination at service induction in June 1943 no 
cardiovascular-related defects, including hypertension, were 
noted.  Examination of several inservice medical treatment 
records, while not shown to reveal findings of hypertension, 
do note diagnoses of valvular heart disease - mitral 
stenosis.  See, for example, clinical record dated in 
September 1943.  Additionally, review of the report of 
physical examination conducted at the time of the veteran's 
discharge from service, dated in October 1943, shows 
diagnoses of rheumatic fever and mitral stenosis, which were 
both determined to have existed prior to the veteran's 
service induction.  Hypertension was not shown to be 
manifested at the time of service discharge.  The Board notes 
at this juncture that, as shown as part of a VA Form 9, dated 
in October 2000, the veteran concedes that he did not suffer 
from hypertension either during his period of service or 
within one year following his service discharge.  

A rating decision dated in February 1944 reveals that service 
connection was granted for chronic valvular heart disease and 
mitral stenosis. 

The report of a VA examination conducted in June 1944 shows a 
diagnosis of rheumatic heart disease with myocardial damage 
and tachycardia, Class II.  A blood pressure reading of 
116/70 was also noted as part of the report.  

By rating action of September 1944, the veteran's service-
connected disorder is shown to have been recharacterized as 
rheumatic heart disease with myocardial damage and 
tachycardia.  

On VA examination conducted in August 1946, review of the 
examination report shows a blood pressure reading of 130/70.  
The report also indicated that cardiovascular examination of 
the veteran was negative.  

A January 1948 VA examination report is shown to contain a 
diagnosis of arterial hypertension, cause unknown.  However, 
review of the report shows that on blood pressure examination 
in the course of the examination, findings of 120/70 were 
reported. 

Evidence Received After March 1948

A November 1948 VA special cardiovascular examination report 
shows that following examination of the veteran arterial 
hypertension was not found.  

Private medical treatment records from the Carle Foundation 
Hospital (Carle Hospital) are shown to have been associated 
with the veteran's claims folder.  One such record, dated in 
January 1992, shows that the veteran complained of increased 
blood pressure; hypertension was diagnosed.  An April 1992 
treatment record shows that the veteran's hypertension was 
well controlled on Lisinopril.  Another treatment note dated 
in May 1992 shows a diagnosis of hypertension, well-
controlled on calcium channel blocker.  His blood pressure 
was measured at 158/78 while sitting.  A January 1994 
internal medicine treatment note shows that the veteran came 
in to refill his blood pressure medicine.  He reported 
feeling great and having no problems with the medicine; 
hypertension was diagnosed.

The report of a VA hypertension examination dated in 
September 1995 is shown to contain a diagnosis of 
hypertension.  The veteran's blood pressure was noted to 
range from 160/80 to 170/76.  The examining physician opined 
that to be able to "tie" the veteran's hypertension in with 
his service-connected disability [rheumatic heart disease] 
was difficult with the data available at the time of the 
examination.  The examiner added that the veteran has obvious 
coronary artery disease, hypertension, probable mitral 
valvular heart disease, and "most if not all of this does 
appear to be related to the periods of time when he was in 
the service based on his history of rheumatic fever."  

Review of the evidentiary record shows that as mentioned as 
part of a VA Form 9, dated in April 1996, the veteran 
essentially raised the issue of entitlement to service 
connection for hypertension secondary to his service-
connected rheumatic heart disease.  In support of this 
contention the veteran cited part of the above-discussed 
September 1995 VA examination report.  

A March 1997 private treatment note from Carle Hospital shows 
a diagnosis of hypertension.

The RO, in August 1997, determined that new and material 
evidence adequate to reopen the veteran's claim for 
entitlement to service connection for hypertension had not 
been submitted.  The RO found that the evidence did not show 
that hypertension resulted from a service-connected 
disability or was aggravated thereby.  The RO further found 
that the evidence of record did not show that hypertension 
was either manifested during the veteran's period of service 
or within one year thereafter.  

The report of a VA heart examination dated in June 1998 shows 
a diagnosis of hypertension, needs better control.  

The veteran is also shown to have been afforded a VA heart 
examination in June 1999.  It was reported that the veteran 
had a history of coronary artery disease, chronic obstructive 
pulmonary disease, hypertension, and rheumatic fever as a 
child.  On physical examination, a blood pressure reading of 
170/76 was recorded.  Hypertension was diagnosed.  

Of record is also shown to be a VA heart examination report 
dated in October 1999, and noted to have been completed by 
the same physician who conducted the above-discussed June 
1998 and June 1999 VA examinations of the veteran.  The 
physician noted that there was no clinically significant 
valvular heart disease that may be caused by the veteran's 
history of rheumatic heart disease as a child.  The veteran 
was noted to have atherosclerotic coronary artery disease as 
well as a history of stable angina.  The physician added that 
the atherosclerotic coronary artery disease appeared to be 
unrelated to the veteran's history of rheumatic heart 
disease.  

The Board observes that the veteran has contended that the 
October 1999 VA examination report was incorrect in that he 
asserted that he never had rheumatic fever as a child.  
However, medical history of such a childhood disorder was 
clearly documented in the service medical records, and that 
this history was provided by the veteran at that time.  As 
this history was provided at the time of the veteran's actual 
treatment for rheumatic heart disease during his 1943 active 
service, the Board finds that it is entitled to more weight.  
Nevertheless, and more importantly, whether or not the 
veteran had rheumatic fever as a child does not change the 
fact that his service-connected disability is rheumatic 
valvular heart disease, and the medical evidence does not 
show that his current hypertension disorder is due to this 
disability.

In Hodge, supra, the Federal Circuit reasoned that 38 C.F.R. 
§ 3.156(a) merely requires that the newly submitted evidence 
"be so significant that it must be considered in order to 
fairly decide the merits of the claim."  In light of the 
recent ruling in Hodge, the Court has concluded that Hodge 
provides for a reopening standard which calls for judgments 
as to whether new evidence (1)  bears directly or 
substantially on the specific matter, and (2)  is so 
significant that it must be considered to fairly decide the 
merits of the claim.  Fossie, supra.  

After reviewing the record, the Board finds that new and 
material evidence has not been received to reopen the 
veteran's claim of service connection for hypertension.  The 
RO determined in its March 1948 decision that arterial 
hypertension, which was noted to have been within normal 
limits, was neither incurred in nor aggravated by service.  
The issue is therefore whether the new evidence includes 
medical evidence showing that the veteran has hypertension 
that was either incurred in or aggravated by his period of 
service.  The Board, notes, parenthetically, that it will 
also consider as part of the adjudication of this claim, 
whether the veteran had hypertension which became manifest to 
a compensable degree within one year of his October 1943 
service separation as well as whether the veteran's service-
connected rheumatic heart disease caused his hypertension.  

The Board finds that, to the extent that the submitted 
medical evidence is neither cumulative nor duplicative of 
evidence which was of record at the time of the RO's March 
1948 decision, see 38 U.S.C.A. § 5108 (West 1991), the 
submitted medical evidence is "new" evidence within the 
meaning of 38 U.S.C.A. § 5108 (West 1991).  However, the 
Board also finds that none of the medical evidence submitted 
in support of the veteran's claim is "material" evidence 
because, while the evidence does go to show that the veteran 
currently has hypertension, none of evidence shows that the 
veteran's hypertension was either incurred in or aggravated 
by service.  Additionally, none of the "new" evidence 
provides a showing that the veteran suffered from 
hypertension, manifest to a compensable degree, within one 
year of his service separation.  That is, the medical 
evidence is not material because it refers only to post-
service symptomatology and it does not medically link a 
current condition with remote events of service.  See Elkins 
v. Brown, 8 Vet. App. 391 (1995); Cox v. Brown, 5 Vet. App. 
95 (1993).  Furthermore, as to the veteran's contention that 
his hypertension was essentially caused by his service-
connected rheumatic heart disease, the medical evidence of 
record simply does not support this contention.  As indicated 
above, on VA examination conducted in June 1995, a VA 
physician opined that it was difficult to "tie" the 
veteran's hypertension in with his service-connected 
disability [rheumatic heart disease] based upon the use of 
the data available at the time of the examination.  The 
examiner added that the veteran had obvious coronary artery 
disease, hypertension, probable mitral valvular heart 
disease, and "most if not all of this" did appear to be 
related to the periods of time when he was in the service 
based on his history of rheumatic fever.  However, a VA 
physician who is shown to have examined the veteran on 
several occasions opined in October 1999 that there was no 
clinically significant valvular heart disease that may have 
been caused by the veteran's history of rheumatic heart 
disease as a child.  Essentially, a medical opinion is simply 
not shown to be of record which acts to relate the veteran's 
hypertension with his service-connected rheumatic heart 
disease.  

Regarding the veteran's contention that his hypertension is, 
in effect, due to his service-connected rheumatic heart 
disease, the Board notes that nothing on file shows that the 
veteran has the requisite knowledge, skill, experience, 
training, or education to render a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, his contentions do not qualify as competent 
medical evidence to refute the conclusions of the above-
discussed medical evidence and opinion.  To the extent that 
the veteran's statements are not cumulative of previous 
statements, the Board finds that they bear directly, but not 
substantially upon the specific matter under consideration.  
By themselves and in connection with evidence previously 
assembled, they are not so significant that they must be 
considered to decide fairly the merits of the claim.  Even if 
considered new evidence, the veteran's statements are not 
material because, as laypersons, they have no competence to 
offer a medical opinion on the diagnosis or etiology of the 
claimed disability.  See Espiritu, supra; see also Moray v. 
Brown, 5 Vet. App. 211 (1993) (lay assertions on medical 
causation do not constitute material evidence to reopen a 
previously denied claim).  Therefore, although the veteran's 
statements may represent evidence of continuity of cardiac-
related symptomatology, they are not competent evidence to 
relate a current hypertensive disorder to that symptomatology 
and, under such circumstances, new and material evidence has 
not been presented.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

In light of the lack of medical evidence providing a link 
between any current hypertension problems and the veteran's 
period of service, the Board finds that the additional 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  See Hodge, 
supra.  

Accordingly, the Board concludes that the evidence submitted 
subsequent to the RO's March 1948 decision is not "new and 
material" as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the veteran's claim for 
entitlement to service connection for hypertension.  As such, 
the RO's March 1948 denial of service connection for 
hypertension remains final.  38 U.S.C.A. § 7105(b) (West 
1991); 38 C.F.R. § 20.302 (2000).

The Board notes that although the April 2000 statement of the 
case (SOC) shows that the RO referenced the "reasonable 
possibility of a change in the outcome" requirement that was 
invalidated by Hodge, the appellant has not been prejudiced 
by adjudication of his appeal without first remanding the 
case to the RO for consideration of the recent ruling in 
Hodge and issuance of another supplemental statement of the 
case (SSOC).  See Bernard, supra, at 392-394; (citing 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  As discussed 
in Hodge, the standard set forth in 38 C.F.R. § 3.156(a) 
essentially represents a lesser burden than that imposed by 
Colvin, supra.  As the application of Hodge represents a 
lesser burden for the appellant, the Board's application of 
Hodge, and thus its use of the standard set forth in 38 
C.F.R. § 3.156(a) in this decision, has not prejudiced the 
appellant.  See Bernard, supra.  The Board also points out 
that as part of the April 2000 SOC, the provisions of 
38 C.F.R. § 3.156 were included therein.

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  
The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
to reopen the claim.  See Graves v. Brown, 8 Vet. App. 522 
(1996); Robinette, supra, at 77-78.

Arteriosclerotic Heart Disease

The record shows that in a January 1982 rating decision the 
RO initially denied the veteran's claim for service 
connection for arteriosclerotic heart disease (ASHD).  The RO 
essentially indicated that there was no relationship between 
the veteran's current ASHD and his service-connected 
rheumatic heart disease.  The veteran was notified of this 
determination and of his procedural and appellate rights by 
VA letter dated in January 1982; the letter also informed the 
veteran that his ASHD was not related to his rheumatic heart 
disease.  However, he did not perfect an appeal of the RO's 
denial in a timely manner.  Therefore, the January 1982 
rating decision is final.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. § 20.302 (2000).  The veteran sought to reopen his 
claim in April 1996.  See VA Form 9.  The RO, by means of a 
rating decision dated in August 1997, determined that new and 
material evidence had not been presented to reopen the 
veteran's claim for service connection for ASHD.  The RO 
found that the evidence which had been submitted essentially 
duplicated evidence which had previously been considered, and 
was therefore merely cumulative.  The RO also found that the 
evidence failed to show that the veteran's ASHD either 
resulted from or was aggravated by the veteran's service-
connected rheumatic heart disease, or that it was manifested 
either during his period of service or within one year 
following his separation therefrom.  The veteran perfected a 
timely appeal to the RO's August 1997 decision.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.302 (2000).  

Evidence of Record Prior to January 1982

Review of the veteran's service medical records shows that on 
examination at service induction in June 1943 no 
cardiovascular-related defects, including ASHD, were noted.  
Examination of several inservice medical treatment records, 
while not shown to reveal findings of ASHD, do note diagnoses 
of valvular heart disease - mitral stenosis.  See, for 
example, clinical record dated in September 1943.  
Additionally, review of the report of physical examination 
conducted at the time of the veteran's discharge from 
service, dated in October 1943, shows diagnoses of rheumatic 
fever and mitral stenosis, which were both determined to have 
existed prior to the veteran's service induction.  ASHD was 
not shown to be manifested at the time of service discharge.  
The Board notes at this juncture that, as shown as part of a 
VA Form 9, dated in October 2000, the veteran concedes that 
he did not suffer from ASHD either during his period of 
service or within one year following his service discharge.  

A rating decision dated in February 1944 reveals that service 
connection was granted for chronic valvular heart disease and 
mitral stenosis. 

The report of a VA examination conducted in June 1944 shows a 
diagnosis of rheumatic heart disease with myocardial damage 
and tachycardia, Class II.  

By rating action of September 1944, the veteran's service-
connected disorder is shown to have been recharacterized as 
rheumatic heart disease with myocardial damage and 
tachycardia.  

On VA examination conducted in August 1946 cardiovascular 
examination of the veteran was described as negative.  Later, 
on VA examination conducted in January 1948, X-ray 
examination of the veteran's heart and great vessels was 
described as normal.  Cardiovascular examination revealed the 
presence of tachycardia.  Review of the report of a November 
1948 VA special cardiovascular examination fails to show that 
ASHD was diagnosed.  

A private hospital report from Burnham City Hospital dated in 
January 1976 shows that myocardial ischemia was diagnosed on 
hospital admission and myocardial infarction was diagnosed at 
discharge, approximately two weeks later.

A VA examination report dated in February 1978, while noting 
diagnoses of residuals of rheumatic heart disease and 
myocardial infarction, by history, is not shown to have 
contained a diagnosis of ASHD.

Evidence Received After January 1982

The report of a VA hypertension examination dated in 
September 1995 shows that while ASHD was not diagnosed, the 
examining physician, in noting that the veteran had obvious 
coronary artery disease, hypertension, probable mitral 
valvular heart disease, added that "most if not all of this 
does appear to be related to the periods of time when he was 
in the service based on his history of rheumatic fever."  

Review of the evidentiary record shows that as mentioned as 
part of a VA Form 9, dated in April 1996, the veteran 
essentially raised the issue of entitlement to service 
connection for ASHD secondary to his service-connected 
rheumatic heart disease.  In support of this contention the 
veteran cited part of the above-discussed September 1995 VA 
examination report.  

The RO, in August 1997, determined that new and material 
evidence adequate to reopen the veteran's claim for 
entitlement to service connection for ASHD had not been 
submitted.  The RO found that the evidence of record neither 
showed that ASHD resulted from a service-connected disability 
or was aggravated thereby, nor did it reveal that ASHD was 
either manifested during the veteran's period of service or 
within one year thereafter.  

The report of a heart catheterization procedure dated in 
January 1997, and shown to have been preformed at the Carle 
Clinic shows that trivial mitral regurgitation was shown and 
that no aortic stenosis was noted to be manifested.  The 
report also noted that severe "RCA" [right coronary artery] 
disease, moderate left coronary artery disease, and luminal 
irregularities in "LAD" [left anterior descending] were all 
shown to be manifested.  Additionally, normal left ventricle 
systolic function was reported.  

A VA cardiology clinic progress note dated in May 1997 is 
shown to include a diagnosis of coronary artery disease, 
stable.  Another VA cardiology clinic progress note, dated in 
June 1998, reveals a diagnosis of moderate coronary artery 
disease.

On VA heart examination conducted in June 1998, review of the 
examination report shows that moderate coronary artery 
disease was diagnosed.  

The veteran is also shown to have been afforded a VA heart 
examination in June 1999.  It was reported that the veteran 
had a history of coronary artery disease, chronic obstructive 
pulmonary disease, hypertension, and rheumatic fever as a 
child.  In pertinent part, moderate coronary artery disease 
was diagnosed.  

Of record is also shown to be a VA heart examination report 
dated in October 1999 completed by the same physician who 
conducted the above-discussed June 1998 and June 1999 VA 
examinations of the veteran.  The physician noted that there 
is no clinically significant valvular heart disease that may 
be caused by the veteran's history of rheumatic heart disease 
as a child.  The veteran was noted to have atherosclerotic 
coronary artery disease as well as a history of stable 
angina.  The physician added that the atherosclerotic 
coronary artery disease appeared to be unrelated to the 
veteran's history of rheumatic heart disease.  

As noted above, the Board observes that the veteran has 
contended that the October 1999 VA examination report was 
incorrect in that he asserted that he never had rheumatic 
fever as a child.  However, medical history of such a 
childhood disorder was clearly documented in the service 
medical records, and that this history was provided by the 
veteran at that time.  Nevertheless, and more importantly, 
whether or not the veteran had rheumatic fever as a child 
does not change the fact that his service-connected 
disability is rheumatic valvular heart disease, and the 
medical evidence does not show that his claimed ASHD disorder 
is due to this disability.

In Hodge, supra, the Federal Circuit reasoned that 38 C.F.R. 
§ 3.156(a) merely requires that the newly submitted evidence 
"be so significant that it must be considered in order to 
fairly decide the merits of the claim."  In light of the 
recent ruling in Hodge, the Court has concluded that Hodge 
provides for a reopening standard which calls for judgments 
as to whether new evidence (1)  bears directly or 
substantially on the specific matter, and (2)  is so 
significant that it must be considered to fairly decide the 
merits of the claim.  Fossie, supra.  

After reviewing the record, the Board finds that new and 
material evidence has not been received to reopen the 
veteran's claim of service connection for ASHD.  The RO 
determined in its January 1982 decision that there was no 
relationship between the veteran's current ASHD and his 
service-connected rheumatic heart disease.  The issue is 
therefore whether the new evidence includes medical evidence 
showing that the veteran's ASHD was, in essence, caused by 
his service-connected rheumatic heart disease.  The Board, 
notes, parenthetically, that it will also consider as part of 
the adjudication of this claim, whether the veteran has ASHD 
which became manifest to a compensable degree within one year 
of his October 1943 service separation.  

The Board finds that, to the extent that the submitted 
medical evidence is neither cumulative nor duplicative of 
evidence which was of record at the time of the RO's January 
1982 decision, see 38 U.S.C.A. § 5108 (West 1991), the 
submitted medical evidence is "new" evidence within the 
meaning of 38 U.S.C.A. § 5108 (West 1991).  The Board finds, 
however, that none of the medical evidence submitted in 
support of the veteran's claim is "material" evidence 
because, while the evidence does go to show that the veteran 
currently has cardiovascular-related problems, to include 
ASHD, none of evidence shows that the veteran's ASHD was 
caused by his rheumatic heart disease.  As discussed above, a 
recent medical opinion rendered by a VA physician in October 
1999 indicated that the veteran's ASHD appeared to be 
unrelated to his history of rheumatic heart disease.  
Additionally, none of the "new" evidence provides a showing 
that the veteran's ASHD was either incurred in or aggravated 
by service or that the veteran suffered from ASHD within one 
year of his 1943 service separation.  That is, the medical 
evidence is not material because it refers only to post-
service symptomatology and it does not medically link a 
current condition with remote events of service.  See 
Elkins,Cox, supra.  Essentially, a medical opinion is simply 
not shown to be of record which acts to relate the veteran's 
ASHD with his service-connected rheumatic heart disease.  

Regarding the veteran's contention that his ASHD is, in 
effect, due to his service-connected rheumatic heart disease, 
the Board notes that nothing on file shows that the veteran 
has the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu, supra.  
Therefore, his contentions do not qualify as competent 
medical evidence to refute the conclusions of the above-
discussed medical evidence and opinion.  To the extent that 
the veteran's statements are not cumulative of previous 
statements, the Board finds that they bear directly, but not 
substantially upon the specific matter under consideration.  
By themselves and in connection with evidence previously 
assembled, they are not so significant that they must be 
considered to decide fairly the merits of the claim.  Even if 
considered new evidence, the veteran's statements are not 
material because, as laypersons, they have no competence to 
offer a medical opinion on the diagnosis or etiology of the 
claimed disability.  See Espiritu, Moray, supra.  Therefore, 
although the veteran's statements may represent evidence of 
continuity of cardiac-related symptomatology, they are not 
competent evidence to relate a current ASHD disorder to that 
symptomatology and, under such circumstances, new and 
material evidence has not been presented.  See Savage, supra.

In light of the lack of medical evidence providing a link 
between the veteran's claimed ASHD disorder and his period of 
service, the Board finds that the additional evidence is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge, supra.  

Accordingly, the Board concludes that the evidence submitted 
subsequent to the January 1982 decision is not "new and 
material" as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the veteran's claim for 
entitlement to service connection for ASHD.  As such, the 
RO's January 1982 denial of service connection for ASHD 
remains final.  38 U.S.C.A. § 7105(b) (West 1991); 38 C.F.R. 
§ 20.302 (2000).

The Board notes that although the April 2000 SOC shows that 
the RO referenced the "reasonable possibility of a change in 
the outcome" requirement that was invalidated by Hodge, the 
appellant has not been prejudiced by adjudication of his 
appeal without first remanding the case to the RO for 
consideration of the recent ruling in Hodge and issuance of 
another SSOC.  See Bernard, supra; (citing VAOPGCPREC 16-92 
(57 Fed. Reg. 49,747 (1992)).  As discussed in Hodge, the 
standard set forth in 38 C.F.R. § 3.156(a) essentially 
represents a lesser burden than that imposed by Colvin, 
supra.  As the application of Hodge represents a lesser 
burden for the appellant, the Board's application of Hodge, 
and thus its use of the standard set forth in 38 C.F.R. 
§ 3.156(a) in this decision, has not prejudiced the 
appellant.  See Bernard, supra.  The Board also points out 
that as part of the April 2000 SOC, the provisions of 
38 C.F.R. § 3.156 were included therein.

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni, supra.  The Board views its discussion 
as sufficient to inform the veteran of the elements necessary 
to complete his application to reopen the claim.  See Graves, 
Robinette, supra.


ORDER

New and material evidence to reopen the claim having not been 
submitted, service connection for hypertension is denied.

New and material evidence to reopen the claim having not been 
submitted, service connection for arteriosclerotic heart 
disease is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

